DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to amendments and remarks filed on 1/26/2022.
Claims 1-20 were previously pending. Claims 3 & 13 are cancelled. Claims 1, 4-6, 11, & 14-16 are amended. Claims 1-2, 4-12, & 14-20 have been examined and are rejected. 


Priority
This application is a 371 of PCT/US2018/019705 filed 2/26/2018, and claims priority to provisional application 62/492,610 filed 5/1/2017.


Response to Arguments
Applicant’s arguments filed in the communications above have been fully considered but are not persuasive. In the communications filed, applicant argues in substance that:
Argument (a) Applicant submits that Van Os fails to disclose an intent signal as recited in claim 1. The section of Van Os cited in the Office Action refers to a secure element in a mobile device that requires a particular user input prior to releasing payment information. The user input to the secure element in Van Os is analogous to the LifeScore generated in Luna. The user input in Van Os and the LifeScore are both used to confirm identity of a user, but are 

In response to argument (a), examiner respectfully disagrees. 
Paragraph [0041] of applicant’s specification describes the “user intent signal” and is reproduced below:
In some embodiments, access is still not granted even after the user trust score 50 and/or the overall risk algorithm indicate authentication of the user. This avoids unintentional granting of access, such as unlocking doors when the user is in close proximity. In such embodiments, a user intent signal is required to signify user intent to access the environment and complete the access request. The user intent signal may be a physical signal that requires contact between the user and the mobile device 16. Examples of physical signals include tapping the mobile device, shaking the mobile device. The user intent signal may be a voice command provided by the user. Regardless of what user intent signal is required, inadvertent opening of locks is avoided.

According to applicant’s specification, a “user trust score” provides a level of confidence that the mobile device is in the presence of the trusted user, while a “user intent signal” functions as a confirmation that the user intends to access the controlled environment. 
Similarly, Luna teaches a LifeScore as a biometric identifier which includes data that can be used to uniquely and positively identify an individual [Luna: 0019], which appears analogous to the claimed “user trust score” as both scores accurately identify the user of the device. Additionally, Van Os teaches a secure element that requires a particular user input prior to releasing payment information (i.e. granting access to the access controlled environment) [Van: 36:42-62]. While some of the user inputs recited in Van Os can be used to identify a person (e.g. detecting a fingerprint), many are used simply for confirmation of a user’s intent to access (e.g. detection of a button press, detection of a touch, detection of one or more option selections (e.g., received while interacting with an application), detection of a gesture or movement (e.g., etc.) and thus are analogous to the “user intent signal” as opposed to the “user trust score”. 
Indeed, the following paragraph of Van Os [36:63-37:14] provides that a condition for releasing payment information may require detection of a fingerprint and/or passcode at the mobile device 100 and detection of a mechanical input (e.g., button press) on the wearable device 500. The fingerprint and/or passcode appears analogous to the claimed “user trust score” as both are used to accurately identify the user of the device, while the mechanical input appears analogous to the claimed “user intent signal” as it merely functions as a confirmation that the user intends to access the controlled environment by releasing payment.

For at least these reasons, applicant’s arguments are considered not persuasive. 


Examiner Note
It does not appear that applicant has traversed the examiner’s assertion of official notice that it is well known in the art that buildings requiring authorization for entry include commercial office spaces. Accordingly, the well-known in the art statement is taken to be admitted prior art in accordance with MPEP § 2144.03(C).


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 8, 11, 14-16, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Luna (US 2014/0085050 A1) in view of Asher et al. (AU 2015/203832 B2) in view of Van Os et al. (US 10,621,581 B2), hereinafter referenced as Van.
With regard to Claim 1, Luna teaches:
A method of mobile based user authentication comprising: 
storing a plurality of categories of data associated with user activity with a mobile device carried or worn by a user; (data via paths 390 can be used to form or learn various characteristics that are associated with an authorized user, wherein the learned characteristics are stored as profiles or templates in repository 332 and can be used to form data against which captured data is matched [Luna: 0048; 0018; Fig. 3]);
analyzing the plurality of categories of data over a recent period of time to determine a user trust score based on a historical period of time; (comparing captured data to match data from the repository to authenticate a user’s LifeScore [Luna: 0026; 0040; 0044; Figs. 3 & 6]);
and granting access to an access controlled environment if the user trust score is within a predetermined score range; (an authenticated LifeScore can be used as a PIN, passcode, or 

However, Luna does not explicitly teach (where underlining indicates the portion of each limitation not taught):
analyzing the plurality of categories of data over a recent period of time to determine a user trust score based on a historical period of time, the historical period of time greater than the recent period of time.
	
In a similar field of endeavor involving utilizing biometrics to grant access, Asher discloses:
analyzing the plurality of categories of data over a recent period of time to determine a user trust score based on a historical period of time, the historical period of time greater than the recent period of time; (comparing biometric data with a larger data set of previously obtained/stored physical biometric data that has preferably been authenticated as being associated with a particular authorized user, for example comparing a current reading with the average of 5 prior readings [Asher: 0010; 0015]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luna in view of Asher in order to analyze the plurality of categories of data over a recent period of time using a historical period of time greater than the recent period of time in the system of Luna. 
One of ordinary skill in the art would have been motivated to combine Luna with Asher as using a larger data set may result in less false positives in that the average value will tend to diminish the impact of noise in the data set for the comparison [Asher: 0015]. 


granting access to the access controlled environment subsequent to the user providing a user intent signal.

In a similar field of endeavor involving periodic authentication of a user via biometrics, Van discloses:
granting access to the access controlled environment subsequent to the user providing a user intent signal; (the secure element optionally requires a particular user input prior to releasing payment information (i.e. granting access), wherein the user input comprises detection of a button press, detection of a touch, detection of one or more option selections (e.g., received while interacting with an application), detection of a gesture or movement (e.g., rotation or acceleration), etc. [Van: 36:42-37:14]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luna-Asher in view of Van in order to grant access to the access controlled environment subsequent to the user providing a user intent signal in the system of Luna-Asher. 
One of ordinary skill in the art would have been motivated to combine Luna-Asher with Van as doing so would allow access to be granted when a communication channel with another device is established within a defined time period from detection of the input, thereby confirming that the user is both authorized and intends to obtain access to the device [Van: 36:42-37:14].

With regard to Claim 4, Luna-Asher-Van teaches:
The method of claim 1, wherein the user intent signal comprises tapping the mobile device; (the particular user input comprises a detection of a touch [Van: 36:42-62]).

With regard to Claim 5, Luna-Asher-Van teaches:
The method of claim 1, wherein the user intent signal comprises shaking the mobile device; (the particular user input comprises a detection of a gesture or movement (e.g., rotation or acceleration) [Van: 36:42-62]).

With regard to Claim 6, Luna-Asher-Van teaches:
The method of claim 1, wherein the user intent signal comprises providing a voice command; (the particular user input comprises a detection of a voice or voice command [Van: 36:42-62]).

With regard to Claim 8, Luna-Asher-Van teaches:
The method of claim 1, wherein the plurality of categories of data comprises at least one of location history, mobile device use, activity level, and biometrics; (data via paths 390 can be used to form or learn various characteristics that are associated with an authorized user, wherein the paths comprise data obtained from habitual activity capture unit 352, physiological characteristic capture unit 354, motion pattern capture unit 356, and other attribute capture unit 359 [Luna: 0048; 0043; 0020; 0024-25; & Fig. 3]).

With regard to Claim 11, Luna teaches:
A method of mobile based user authentication comprising: 
storing a plurality of categories of data associated with user activity with a mobile device carried or worn by a user to determine a user pattern over a historical period of time; (data via paths 390 can be used to form or learn various characteristics that are associated with an authorized user, wherein the learned characteristics are stored as profiles or templates in repository 332 and can be used to form data against which captured data is matched [Luna: 0048; 0018; Fig. 3]);

analyzing a risk value as a function of a plurality of variables, the user trust score one of the plurality of variables; (the groups of match data are used together to authenticate a user by generating a LifeScore biometric identifier, wherein a verification unit 326 is configured to modify the authentication process (e.g., increase the stringency of matching data), as described above, to ensure authentication of the identity of a user, and a security level modification unit 325 is configured to adjust the number of units 352, 354, 356, and 359 to use in the authentication process based on the need for enhanced security [Luna: 0043-49; 0054; Figs. 3 & 6]);
and granting access to an access controlled environment if the risk value is within a predetermined value; (an authenticated LifeScore can be used as a PIN, passcode, or an equivalent to enable the wearer to access secure data or spatial locations (e.g., buildings, rooms, etc.) that require authorization [Luna: 0026; 0030; Fig. 6]).

However, Luna does not explicitly teach (where underlining indicates the portion of each limitation not taught):
analyzing the plurality of categories of data over a recent period of time to determine a user trust score based on the user pattern, the recent period of time less than the historical period of time.
	
In a similar field of endeavor involving utilizing biometrics to grant access, Asher discloses:


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luna in view of Asher in order to analyze the plurality of categories of data over a recent period of time using a recent period of time less than a historical period of time in the system of Luna. 
One of ordinary skill in the art would have been motivated to combine Luna with Asher as using a larger data set may result in less false positives in that the average value will tend to diminish the impact of noise in the data set for the comparison [Asher: 0015]. 

However Luna-Asher does not teach:
granting access to the access controlled environment subsequent to the user providing a user intent signal.

In a similar field of endeavor involving periodic authentication of a user via biometrics, Van discloses:
granting access to the access controlled environment subsequent to the user providing a user intent signal; (the secure element optionally requires a particular user input prior to releasing payment information (i.e. granting access), wherein the user input comprises detection of a button press, detection of a touch, detection of one or more option selections (e.g., received etc. [Van: 36:42-37:14]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luna-Asher in view of Van in order to grant access to the access controlled environment subsequent to the user providing a user intent signal in the system of Luna-Asher. 
One of ordinary skill in the art would have been motivated to combine Luna-Asher with Van as doing so would allow access to be granted when a communication channel with another device is established within a defined time period from detection of the input, thereby confirming that the user is both authorized and intends to obtain access to the device [Van: 36:42-37:14].

With regard to Claims 14-16 & 18, they appear substantially similar to the limitations recited by claims 4-6 & 8 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 14-16 & 18 are rejected for the same reasons as set forth in claims 4-6 & 8.


Claims 2 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Luna (US 2014/0085050 A1) in view of Asher et al. (AU 2015/203832 B2) in view of Van Os et al. (US 10,621,581 B2), hereinafter referenced as Van, as applied to Claims 1 & 11 above, and further in view of Zavesky et al. (US 2018/0288041 A1).
With regard to Claim 2, Luna-Asher-Van teaches the method of claim 1, but does not teach: 
wherein analyzing the plurality of categories of data is initiated once the mobile device is located within a predetermined distance of the access controlled environment.

In a similar field of endeavor involving authenticating a user by comparing biometric data, Zavesky discloses:
wherein analyzing the data is initiated once the mobile device is located within a predetermined distance of the access controlled environment; (as seamless authentication device 104 moves and comes within a predetermined distance of different content providing devices 110, seamless authentication device 104 may propagate authentication token 108 automatically, wherein the authentication token 108 indicates that a user 102's identity is confirmed [Zavesky: 0041; 0036]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luna-Asher-Van in view of Zavesky in order to initiate analyzing the data once the mobile device is located within a predetermined distance of the access controlled environment in the system of Luna-Asher-Van. 
One of ordinary skill in the art would have been motivated to combine Luna-Asher-Van with Zavesky as doing so would allow the authentication device 104 to seamlessly authenticate the user 102 to content providing devices 110 as user 102 moves between locations [Zavesky: 0041].

With regard to Claim 12, it appears substantially similar to the limitations recited by claim 2 and consequently does not appear to teach or further define over the citations provided for said claim. Accordingly, claim 12 is rejected for the same reasons as set forth in claim 2.


Claims 7, 9, 17, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luna (US 2014/0085050 A1) in view of Asher et al. (AU 2015/203832 B2) in view of Van Os et , as applied to Claims 1 & 11 above, and further in view of Ho et al. (US 2018/0108192 A1).
With regard to Claim 7, Luna-Asher-Van teaches:
The method of claim 1, wherein granting access to the access controlled environment comprises enabling the user to access a building or room that requires authorization; (LifeScore 180a can be used as a key or passcode to enable the wearer to access spatial locations (e.g., buildings, rooms, etc.) that require authorization [Luna: 0030]).

However, Luna-Asher-Van does not explicitly teach (where underlining indicates the portion of each limitation not taught):
wherein granting access to the access controlled environment comprises unlocking a lock associated with an entry point of the access controlled environment.
	
In a similar field of endeavor involving comparing biometric data to verify the identity of an individual for granting access to a protected resource, Ho discloses:
wherein granting access to the access controlled environment comprises unlocking a lock associated with an entry point of the access controlled environment; (based on validating that a second user is authorized, unlock the locking mechanism of physical lock, wherein the electronic lock is installed on an exterior door of a house [Ho: 0063-63; 0105; Fig. 4A]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luna-Asher-Van in view of Ho in order to unlock a lock associated with an entry point of the access controlled environment in the system of Luna-Asher. 
One of ordinary skill in the art would have been motivated to combine Luna-Asher-Van with Ho as doing so would allow the biometric authentication to provide authorization and 

With regard to Claim 9, Luna-Asher-Van teaches:
The method of claim 1, wherein the access controlled environment is a building; (LifeScore 180a can be used as a key or passcode to enable the wearer to access spatial locations (e.g., buildings, rooms, etc.) that require authorization [Luna: 0030]).
 
However, Luna-Asher-Van does not explicitly teach (where underlining indicates the portion of each limitation not taught):
wherein the access controlled environment is a residential home.
	
In a similar field of endeavor involving utilizing a mobile device to provide authentication to an access control system, Ho discloses:
wherein the access controlled environment is a residential home; (based on validating that a second user is authorized, unlock the locking mechanism of physical lock, wherein the electronic lock is installed on an exterior door of a house [Ho: 0063-63; 0105; Fig. 4A]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luna-Asher-Van in view of Ho in order to utilize the access controlled environment in a residential home in the system of Luna-Asher-Van. 
One of ordinary skill in the art would have been motivated to combine Luna-Asher-Van with Ho as doing so would allow the biometric authentication to provide authorization and access to residential entry doors which are commonly secured by locks [Ho: 0063-63; 0105; Fig. 4A].

With regard to Claims 17 & 19, they appear substantially similar to the limitations recited by claims 7 & 9 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 17 & 19 are rejected for the same reasons as set forth in claims 7 & 9.


Claims 10 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luna (US 2014/0085050 A1) in view of Asher et al. (AU 2015/203832 B2) in view of Van Os et al. (US 10,621,581 B2), hereinafter referenced as Van, as applied to Claims 1 & 11 above, and further in view of practices well known in the art.
With regard to Claim 10, Luna-Asher-Van teaches:
The method of claim 1, wherein the access controlled environment is a building; (LifeScore 180a can be used as a key or passcode to enable the wearer to access spatial locations (e.g., buildings, rooms, etc.) that require authorization [Luna: 0030]).
 
Luna-Asher-Van does not explicitly teach (where underlining indicates the portion of each limitation not taught):
wherein the access controlled environment is a commercial office space.

However, it is well known in the art that buildings requiring authorization for entry include commercial office spaces. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luna-Asher-Van in view of practices well known in the art in order to utilize the access controlled environment in a commercial office space in the system of Luna-Asher-Van. 


With regard to Claim 20, it appears substantially similar to the limitations recited by claim 10 and consequently does not appear to teach or further define over the citations provided for said claim. Accordingly, claim 20 is rejected for the same reasons as set forth in claim 10.


Conclusion
Applicant’s amendment necessitated any new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	
In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446